Title: To Benjamin Franklin from a Committee of the Library Company of Philadelphia, 27 April 1772
From: Library Company of Philadelphia
To: Franklin, Benjamin


Sir,
Philada. April 27th 1772
By order of the Directors of the Library Co. of Philada. we have the pleasure to acknowledge the receipt of your polite and friendly Letter of the 16th April 1771, and beg you to accept our Thanks for the good wishes therein expressed towards this institution as well as for the Services you have at many times and in different ways rendered it. An Account came to hand at the same time from which it appears that there was then due to the Company £87 18s. 6d. Stg. exclusive of a Balance you apprehend due to you on a Settlement, a State of which remains in America: in order to adjust this Account we have carefully examined our Papers and Minutes and under the 12th Decr. 1763 find you Sir, then a Director present, exhibiting an Account, with proper Vouchers, amounting to £18 16s. 1d. when it was Resolved “That an Order be drawn upon the Treasurer to settle said Account with Dr. Franklin, at the rate of 75 per Cent which was accordingly done.” We applied to Mr. Joseph Morris, then Treasurer, to see if he could assist us, from him we learn, that he paid you on the 14th. of May 1764 £32 18s. 2½d. Currency equal to the said Sterling Debt: his Accounts were examined approved and Signed by a Committee of six Directors, of which number you was one. Notwithstanding all which the Balance you mention may be that of some later Account however, this is all the Light we are able to obtain, therefore must refer ourselves to you for farther Information.
We have also been favoured with yours of the 5th. of June, inclosing an Invoice of Books, shipped by Mr. Strachan [Strahan], amounting to £62 8s. which was executed to Satisfaction (except as in the Account below) and arrived in good order.
The Directors agree in Sentiment with you that £300 Stg. would be thought too much to lay out for the Transactions of the several European Societies, but as the French Encyclopaedia may probably contain Extracts from the most material parts of all of them, they intend to purchase the new, improved Edition, which you will be so good as mention to Mr. Strahan, that he directly on its publication may forward it.
Your Assistance we farther request in procuring for us the inclosed Catalogue of Books which hope to receive so soon as possible. By Falconer we intend a Remittance to pay for the Books now ordered. Wishing you every Happiness we remain very Respectfully Your most obedient humble Servants
Matth ClarksonFras. HopkinsonR Strettell Jones.

[In Franklin’s hand:]


Not sent.
Ogilvies’ Poems
£0
12s.




Potts on the Fistula

1s.
6d.



Gray on Inland Navigations

  1s.
  




  
14s.
6d.


Dr Benja Franklin

 
Addressed: To / Dr. Benjamin Franklin / London. / per the Mary and Eliza[beth] / Capt Sparks
Notation: Dr B Franklin
